 EARL LATSHA LUMBER CO.429them vote against the Petitioner, they will be taken to have indicatedtheir desire to remain unrepresented, and the Regional Director willissue a certification of results of election to that effect.[Text of Direction of Elections omitted from publication.]Earl Latsha Lumber Co.andLocal 776, International Brother-hood of Teamsters,Chauffeurs,Warehousemen,and Helpers ofAmerica.Case No. 4-CA-3448.August 12, 1965DECISION AND ORDEROn June 2, 1965, Trial Examiner Arthur Christopher, Jr., issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the National Labor Relations Act,as amended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief, and the GeneralCounsel filed an answering brief in opposition to the Respondent'sexceptions.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersBrown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs,' and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner .2ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and orders'The Respondent's request for oral argument is hereby denied because the record, in-cluding the exceptionsand briefs,adequatelypresents the issues and the positions of theparties.a The Respondentexcepts toan Order datedJanuary 7, 1965, before the hearing byTrial Examiner Charles W.Schneiderdenying the Respondent'smotions to strike sub-paragraph 5(c) of the complaint and for a moredefinite statement.As the complaintconformedwith the requirementsof Section10(b) of the National Labor Relations Act,as amended,and Section 102 15 of the Board'sRules andRegulations,Series 8, asamended, revisedJanuary 1, 1965, we findno merit inthis exception.154 NLRB No. 30. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent, Earl Latsha Lumber Co., Harrisburg, Pennsyl-vania, its officers, agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order, as so modified :1.Add the following at the end of paragraph 1(c) of the TrialExaminer's Recommended Order and at the end of the fifth indentedparagraph in the Appendix attached to the Trial Examiner's Decision :except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959."Add the following as paragraph 2(b) to the Trial Examiner'sRecommended Order, the present paragraph 2 (b) and those subsequentthereto being consecutively relettered :" (b)Notify any of the above-named employees presently servingin the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Arthur Christopher,Jr., inHarrisburg,Pennsylvania, on February 10, 1965,on complaint of the GeneralCounsel and answer of Earl LatshaLumber Co,hereinafter called the Respondent.'The issues litigated were whether the Respondent violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended.At the hearing the GeneralCounsel, the Charging Party, and the Respondent were represented by counsel,and were afforded full opportunity to be heard,to examine and cross-examinewitnesses,and to present evidence.At the close of the hearing the GeneralCounsel and the Respondent argued orally and thereafter submitted briefs.Upon the entire record and my observation of the witnesses,I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Pennsylvania corporation, is engaged in the retail sale and distri-bution of lumber and building materials at its principal place of business locatedon R D. #2, Linglestown Road, Harrisburg, PennsylvaniaDuring the past yeartheRespondent, in the course of its operations, sold and distributed productswhose gross value exceeds $500,000.During the same period, the Respondentreceived directly from outside the Commonwealth of Pennsylvania goods valuedin excess of $50,000.It is admitted, and I find, that the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act. I further find thatitwill effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that Local 776, International Brotherhood of Team-sters,Chauffeurs,Warehousemen, and Helpers of America, hereinafter called theUnion or the Teamsters, is a labor organization within the meaning of Section2(5) of the Act.'The charge was filed by the above-named Union on September 21, 1964. EARL LATSHALUMBER CO.III.THE UNFAIR LABOR PRACTICES431A. TheissuesThe principalissues inthis proceeding are whether the Respondent (1) violatedSection 8(a)(1) of the Act through the alleged conduct of Respondent's president,Earl D. Latsha, an admitted supervisor,interrogatingemployees as to whether theysigned unioncards, threateningthem with layoffs and discharges resulting fromRespondent's going outof business because of concerted activities of the employ-ees, and stating to Elwood Dietz, in the presence of other employees, that he wasdischarged because of his efforts to obtain overtime payments for Respondent'semployees; and (2) violated Section8(a)(3) and(1) by Latsha's alleged dischargeof Donald Reinchenbach, Clair Swartz, Bright Dietz, ElwoodDietz,WillisWeaver,and Owen Gephart because they joined or assisted the Union or engaged in otherunion or concerted activities.B. The factsAs stated above, the Respondent is engaged in the retail sale and distributionof lumber at its lumberyard.At all dates material herein, the Respondent em-ployed approximately 30 employees, including truckdrivers and yard employees.All these employees worked under the general supervision of Earl Latsha who wasin overall charge of the operation.Willis 1. "Bill"Weaver was a truckdriver and had been employed by the Re-spondent about 10 years at the time of his discharge on September 17, 1964 2OnSeptember 13 Weaver talked to Charles Gummo, an official of the Teamsters, aboutgetting a union into the lumberyard.He obtained Teamsters authorization cardsfrom Gummo, signed one, and the next day while in the lumberyard obtained thesignature of Elwood Dietz, a yardman who had worked for Respondent about 3years.Dietz also agreed to assist Weaver in soliciting the signatures of employeesin the yard.'From September 14 through 16, Dietz obtained the signatures ofOwen Gephart, Melvin Moore, Elroy George, and Bright Dietz, a brother of El-wood Dietz.All, except Bright Dietz, who signed his card at home, signed theirauthorization cards at the lumberyard.When the employees reported for work on the morning of September 17, Earl Latshaadvised them that a meeting was to be held, it commenced in the office at approximately7:15 a.m.Latsha spoke to approximately 25 yard employees who attended and beganhis talk by stating that the Respondent would have to commence paying the time and ahalf for overtime under the Fair Labor Standards Act. Latsha also stated that he didnot intend to borrow money to pay the customary bonuses and that the employeeswould be harmed by the requirement that the Respondent pay time and a half for over-time.Elwood Dietz credibly testified that Latsha became "real angry" about that timeand commenced a brief discussion of the "union subject." Thereafter he picked Dietzout of the group and directed him to punch his timecard and give it to himAs Dietzwas slow in complying, Latsha repeated his instruction for him to punch out.Dietzthereupon complied and asked why he was fired. Latsha declined to give him a reasonbut promised to do so later.The credible testimony of Donald E. Rheinchenbach, Owen Gephart, and Clair E.Swartz confirms Dietz's testimony as to what transpired at the meeting in all essentialrespects.Rheinchenbach testified that Earl Latsha said he had heard rumors thatsomeone was trying to establish a union in the plant. Latsha stated that he would nottolerate a union, and would close the yard before he would have a union come in.Rheinchenbach further testified that Latsha also said that he had enough money to liveon without operating the lumberyard.Gephart testified that Earl Latsha, after anopening remark about the state of his health, stated "I know somebody is trying to geta union in here. I don't see where it's going to benefit you."According to Gephart.Latsha then pointed to Dietz and said "You are the S B who started this thing. Youare fired.Get your time card." Latsha thereafter stated that if it were necessary hecould run the yard with four men and that he was not making any profit. Earl Latshaconfirmed the testimony of Dietz, Rheinchenbach, Weaver, and Gephart as to certainmatters discussed at the meeting, but in his account of the meeting did not testify to anyreference by him to the Union or threatening to close the yard or about the remarkto Dietz attributed to him. I credit the testimony of Dietz, Rheinchenbach, Weaver,and Gephart as they impressed me as being more forthright and trustworthy witnessesthan Latsha who appeared to be somewhat evasive in his testimony.3 All dates shown are 1964 except where otherwise indicated.3Weaver also asked Charles Howell, another yard employee, If he would assist in thedistribution of the cards but Howell returned the cards given him to Elwood Dietz. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Latsha finished his talk, he told the employees, except Elwood Dietz, to returnto work.Dietz remained in the dispatch office after the other employees had de-parted, and went to Latsha's office and again asked him what was the reason for hisdischarge.Latsha replied that he knew Dietz was "one of the instigators of this thing"and that Dietz should obtain his check from the girls.Thereafter, Latsha remarked"there's another one too" and pulled another timecard from the rack, turning it andDietz's card over to his brother, Lee Latsha.Dietz further testified that Lee Latshaand Bill Getz, an office employee, were present during this conversation with EarlLatsha.Lee Latsha testified that he was present when Elwood Dietz was discharged.His testimony does not controvert that of Dietz. Getz did not testify.Latsha thenleft the office and upon his return about 15 minutes later, asked Dietz for the names ofthe employees who had signed union cards.Dietz refused to give Latsha the names.Earl Latsha testified that he asked no questions of Dietz or any other employee priorto his punching out. I credit Dietz's testimony over Latsha's for the reasons mentionedhereinabove.Earl Latsha testified, as set forth below, that he selected Dietz for dis-charge because he had failed to wait on customers.Lee Latsha corroborated hisbrother's testimony that Dietz had failed to wait on customers.Donald E. Rheinchenbach was employed as a yardman, and at the time of his dis-charge had worked for the Respondent more than 3 years. Rheinchenbach, as statedabove, signed a union card on September 14. After the September 17 meeting ended,Rheinchenbach proceeded to his job in the yard.About 30 minutes later he wassummoned to the office where Lee Latsha told Rheinchenbach that Earl Latshaleft instructions for Rheinchenbach to obtain his timecard and punch out.About15 minutes later Earl Latsha returned to the office and asked Rheinchenbach if heknew anyone who had signed union cards. Rheinchenbach answered that he did notknow any such employees, and to Latsha's question whether he had signed a card.replied in the affirmative.Latsha thereafter said "okay, get your timecard, go upand get your check; you are done " Earl Latsha denied questioning Rheinchenbachor any other employee and testified Rheinchenbach. like Dietz, had been the subjectof several customer complaints and, along with Dietz, has slept on the job. Icredit Rheinchenbach's testimony and find that he was questioned by Earl Latshain substantially the manner as to which he testified.Owen Gephart, a truckdriver who had worked for the Respondent more than 5years, signed a union card on September 14.Gephart credibly testified that after theSeptember 17 meeting, he made a scheduled delivery and, upon his return to thedispatch office, was told by Lee Latsha that Earl Latsha wanted to talk to him.Earl Latsha arrived about that time and told Gephart: "You are fired; punch yourtime card."Thereafter,Latsha asked Gephart several times whether he hadsigned a union card, and each time obtained a denial.He also asked who were theother employees who had signed union cards and Gephart disclaimed any knowledgeas to who they were. Latsha nevertheless persisted in his questioning and obtainedan admission from Gephart that he had signed a card after telling the latter thatGephart's wife had told him that Gephart had signed a card.Latsha thereupontold Gephart to go to the upstairs office and check out. Lee Latsha, Mike Margin,Ann Roberts, Elwood Dietz, and Don Rheinchenbach were also present during theconversation.Margio and Lee Latsha testified they heard Earl Latsha tell Gerhartto punch out but did not hear him ask Gephart any questions or explain to himwhy he was dischargedAs Gephart departed from the office he overheard EarlLatsha remark to someone behind the counter, "Pull Weaver's card, he's going too;he's one of the main leaders."A few moments later while picking up his lunch bucket from the truck parkedin the yard, Gephart again was queried by Latsha as to who the other employeeswere who had signed union cards and Gephart ignored the query and gave noresponse.Latsha thereupon asked him, "What did you go and try to get a unionin for anyhow)"Gephart replied that he did so in order to obtain more money.Latsha responded "I can't see where it would've gotten you anywhere; you was oneof my best men I had working for me; I can't understand why you would go anddo something like [that]".Latsha again asked Gephart who signed the unioncards and the latter again refused to disclose the names. I credit Gephart's testi-mony concerning the conversations over Earl Latsha's testimony that he asked noquestions whatever.The next day Gephart returned Lee Latsha's telephone call and was asked by himifGephart would like to return to work.He replied that he would.Lee Latshathen stated that his brother was "all excited and upset" but he would see what hecould do.The following day Gephart again talked with Lee Latsha by telephoneand Latsha said he thought he could arrange to get Gephart back on the job but EARL LATSHA LUMBER CO.433that Gephart should see him in a week or two. Later Gephart was told by HaroldNeiter, his brother-in-law and an employee of the Respondent, that Lee Latsba hadasked him to inform Gephart that "Earl didn't want no man to hire back that hehad fired."Lee Latsha admitted that he had asked Gephart if he wanted to comeback to work, but testified that although Gephart was a good employee "at times"during the last months before the instant hearing, it appeared that he was not whathe used to be.Neiter, a present employee, credibly testified that prior to deliveringthemessage, but after Gephart's discharge, Lee Latsha told Netter that Gephartwas a "pretty good worker." Earl Latsha testified that Gephart was selected fordischarge because he was holding down a second job at a gasoline service station"so I figured he could make a living at the . . . station."Clair E. Swartz was employed as a lift operator and worked for the Respondent8 years until his discharge on September 17, 1964. Swartz signed a union cardeither on Monday or Tuesday prior to his discharge and returned it to ElwoodDietz.About three-quarters of an hour after the September 17 meeting ended,Swartz saw Latsha in the warehouse building.Latsha asked him whether he hadsigned a union card. Swartz replied that he had signed one.Latsha thereuponreplied, "All right, shut the lift off, go down and get your check." Swartz went tothe office and punched out. I credit Swartz's version of his conversation withLatsha over the latter's denial that he asked any employee any questions beforetelling him to punch out.Earl Latsha testified that he discharged Swartz, whomhe characterized "was a good employee at one time," because he was working onhis farm at night and when he came to his job with the Respondent "he was ofno value" and would sit around on the lift.Bright E. Dietz commenced work on March 20, 1964, and was employed as ayardman by the Respondent.After discussing the Union with his brother, Elwood,Bright Dietz signed a union card on September 16, 1964.Although he attendedthe September 17 meeting in the dispatch office, Bright Dietz, because of a hearingdifficulty, heard very little of the discussion.After the meeting ended Bright Dietzwent to his work location, tallying lumber being unloaded from a boxcar.Laterthat morning Earl Latsha appeared at the boxcar and asked Dietz whether he hadsigned a union card.Bright Dietz answered in the affirmative.Latsha replied"You're done; lay down the tally sheet."This conversation occurred in the pres-ence of John Perry, a truckdriver, who asked Latsha if he would keep BrightDietz as he was a good worker. Latsha replied that Dietz "would have to gonow."Dietz thereafter punched outPerry testified that he did not hear all ofthe conversation between Latsha and Bright Dietz, but did hear Latsha tell Dietzhe wanted him to go with him and that he should leave his tally book. I creditBright Dietz's version of his conversation with Earl Latsha over the latter's denialthat he questioned any employee prior to telling him to punch out.Dietz wasrehired within a week.Willis S.Weaver, employed by the Respondent as a truckdriver, remained at homebecause of illness on September 17 and did not report for work.The same dayMoore and Gephart visited Weaver and told him that Earl Latsha had fired Weaver,Elwood Dietz, and Gephart.Later in the day Margio, the office clerk, broughtWeaver his check and a letter from the Respondent which stated "We no longerneed your services."No reason for his discharge was given in the letter.EarlLatsha testified thatWeaver was selected for discharge because "he was of leastvalue to him."He testified that Weaver had a second job as manager of a cluband "worked when he felt like it and dragged along " Latsha further testified thatWeaver would not work on Saturdays. Weaver testified that he worked about 50hours each week for the Respondent and admitted that he refused to work on Satur-days.In this respect,Weaver further testified that Lee Latsha told him, about 4or 5 months before the hearing date or sometime shortly before he was discharged,that Latsha would penalize Weaver for not working on Saturdays by requiring himto take Mondays off.The two remaining employees who signed union cards, Elroy F. George andMelvin H Moore, were not discharged.George and Moore both signed cards dur-ing the week of September 14.George, a witness for the Respondent, credibly testi-fied that about 2 or 3 days after the discharge of the other employees, Earl Latshaasked him whether he had a union card and he replied that he had a card. Nothingfurther was said. I credit George's testimony over Latsha's denial that he hadquestioned any employees concerning the Union.Moore, likewise called as a wit-ness by the Respondent, credibly testified that he picked up his union card atWeaver's house and tore it up the morning of the September 17 meeting.He206-44G-66-vol. 154-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther testified that he sought to obtainpossessionof the card the night before themeeting because "Ichanged my mind. I saw wherethe unionwasn't going tobenefit me."C. The Respondent's defensesThe Respondentcontendsthat the discharges were motivated solely by economicconsiderations, precipitated by Earl Latsha's knowledge that the Respondent wouldbe required to pay the minimum wage for overtimein excessof 42 hours as pre-scribed by the Fair Labor Standards Act.As a result, the Respondent was re-quired toeconomizeby reducing the number of employees in his work force.Con-sequently, the Respondent asserts, the six alleged discriminatees were selected fordischarge with the view of discharging those employees "who were not an asset tohis organizationin order to make.[it]more efficient."The General Counsel argues that the reasons for the discharges asserted by theRespondent amount to a pure pretext and that the underlying reason for the dis-charge of the six employees was the fact that they had signed cards on behalf ofthe Union and had sought to organize the plant.With respect to the defense that the discharge of employees was necessary inorder for .the Respondent to be able to pay its overtime from September 3, 1964, asrequired by the Fair Labor Standards Act, Earl Latsha conceded that Rushin, theauditor from the Wage and Hour Administration, did not tell him he had to payovertime.Indeed, Rushin, according to Latsha's testimony, advised him to waitbefore instituting the paymentsuntilRushin had completed checking the Re-spondent's books.Despite this advice, Latsha testified that on the same eveningwhile at home, he was thinking "why don't I start paying this right away; whywait till he's finished; it took him seven or nine weeks."The next day when hearrived at the plant, he authorized the payment of overtime, retroactive 2 weeks,or from September 3.About the time of the overtime payback, Earl Latsha heldthe September 17 meeting, discussed hereinabove, and commenced discharging thesix individuals who formed the basis for the complaint herein.Lee Latsha testifiedthat he was not consulted prior to the discharges.Nor was any evidence adduced toshow that any other representative of management or any supervisor was consulted.Complaints by customers were the reasons asserted for the discharge of ElwoodDietz and Rheinchenbach, who worked in the "upper yard," together with allega-tionsthat these two men had been caught loafing and sleeping on the job. Thereasons assigned for the termination of Swartz, the third employee who workedregularly in the upper yard, were that he refused to work on Saturdays and hisefficiency on the job was impaired because he was operating a farm, with theresult he "was of least" value to Respondent.Two contractor-customers of theRespondent-William H. Trumbo and R. D. Witmer-credibly testified as to severalinstances in which they were not properly serviced by Dietz, Rheinchenbach, andSwartz.Trumbo testified thaton one occasionDietz was disrespectful becausecustomershad arrived during his lunch period.4Three other complaints aboutpoor service were made during the period from June through August, at least onemonth prior to the discharges, but did not identify the individual employeesinvolved.President Earl Latsha and yard foreman John F. DeMarco testified thatthey talkedto the employeesabout theiralleged failureto perform theirjobs satis-factorily and aboutloafing or sleeping on thejob.Thealleged discriminateescredibly testified that they never were given any individual warnings concerningtheirwork performance.Although Earl Latsha testified there were "many com-plaints" aboutthe employeesin the upper yard,he failedin his testimony to fixthe time such complaints occurred.The Respondent asserted further thatSwartz, alongwithWeaver,were dis-charged because they would not work on Saturdays. Swartz credibly testified thathe had a conversation with Earl Latsha about a month prior to his discharge con-cerningSwartz' failure to work on Saturdays. In response to Latsha's query as towhy he did not work on Saturdays, Swartz testified that he told Latsha he had towork on the family farm and was solely responsible for it as his father had diedrecently.Latsha replied "Why didn't you tell me sooner and not leave him knowabout it?"Thereafter Latsha told Swartz if he had to engage in farming nextsummer hewould have to lay him off "this winter."Weaver also credibly testified that Lee Latsha told him that if he did not workon Saturdays the Respondent would penalize him byrequiringhim to take Mon-days off.Nevertheless Weaver continued to refuseto work on Saturdays.*Respondent's yardmen had no fixed lunch periods. EARL LATSHA LUMBER CO.435The reason assigned for the discharge of Gephart was that he was employed ata gasoline service station and had a sufficient outside income.Nevertheless, asfound hereinabove, the Respondent considered the reemployment of Gephart, whoadmittedly was a good employee, almost immediately after his discharge, althoughhe was not actually reemployed.No reason was asserted for the termination of Bright Dietz, who was reem-ployed about a week after his discharge.Earl Latsha, however, testified that Dietzwas picked "because I was laying that many off."D. Analysis and conclusionsThe United States Court of Appeals for the Second Circuit, inN.L.R.B. v. GreatEastern Color Lithographic Corp.,309 F. 2d 352, enf. 133 NLRB 911, stated:The issue before is is not, of course, whether or not there existed groundsfor discharge of these employees apart from their union activities.The factthat the employer had ample reason for discharging them is of no moment.Itwas free to discharge them for any reason good or bad, so long as it didnot discharge them for their union activity.And even though the dischargesmay have been based upon other reasons as well, if the employer was partlymotivated by union activity, the discharges were violative of the Act. If,for example, the employer had long contemplated discharging.for his in-veterate smoking in violation of plant rules, and his joining the union wasmerely the final straw, the discharge must be held to be improper.The principle enunciated by the court, quoted above, controls the dispositionof this case.Assumingarguendothat the Respondent had grounds for discharge ofall the employees except Gephart and Bright Dietz, it never considered the offensessufficiently grievous to terminate their services until the union organizational cam-paign started, although complaints against the three men in the upper yard hadcommenced 3 or 4 months before and both Swartz and Weaver had consistentlydeclined to work on Saturdays for a number of months before their discharge. Theconduct of the Respondent is similar to that of the employer involved inAgwihnes,Inc. v.N.L.R.B.,87 F. 2d 146 (C.A. 5), wherein the court, affirming the Board'sfinding of a violation of the Act, said:We think.that the evidence supports the view the Board took, that tothe light of his long service with petitioner, it was reasonable to conclude thatthe difficulties inherent in his case only became seriously insupportable to hisemployer when he became secretary of the Union, and that his discharge .. .was directed more at his unionism than at his peculiarities.According it is inescapable that the real reason for the discharges was the factthat the six employees had signed union authorization cards.This conclusion issupported by credible evidence that Earl Latsha revealed union animus in his Sep-tember 17 talk to the assembled employees and his interrogation of employees con-cerning their union activities. It is further buttressed by the fact that practically allthe union adherents in the plant, six employees out of seven who still supported theUnion on September 17, were selected for discharge.On the basis of the foregoing, on the credible evidence that all the dischargesoccurred within 4 days of the commencement of the Union's organizing campaign,and were made by Latsha without prior consultation with other supervisors, andinvolved employees whose work tenure extended, with one exception, from 3 to10 years, I conclude and find that the Respondent, by discharging Donald Rhein-chenbach, Clair Swartz, Bright Dietz, Elwood Dietz, WillisWeaver, and OwenGephart discriminated against them in their employment because of their unionactivities and membership, and thereby violated Section 8(a)(3) and (1) of theAct .5I also conclude and find that the Respondent violated Section 8(a)(1) of theAct by interrogating its employees as to whether they had signed union cards,threatening to close the plant rather than have a union in the plant, and by dis-charging Elwood Dietz in the presence of the other employees because of his activi-ties on behalf of the Union.68 CertifiedCastingd.Engineering,Inc.,145 NLRB572, 581-582;N.L.R.B.v.ElectricCity DyeingCo, 178 F. 2d 980 (C.A. 3) enfg. 79 NLRB 872;A. P. Green Fire BrickCompany v. N.L.R.B.,326 F. 2d 910 (C.A. 8) enfg. 140 NLRB 1067.6N.L.R.B. v. IrvingTaitel,et al., d/b/a I.Taitel and Son,261 F. 2d 1(C.A.7) ; JosiinDryGoodsCompany,118NLRB 555, 586. 436DECISIONS OI, NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities, set forth in section III, above, occurring in connectionwith the operations of Respondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and'commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policy of theAct.Bright Dietz, who was illegally discharged on September 17, was returned tohis regular employment a week later.There is therefoie no occasion to order areinstatement order for him.As the other five employees are still in dischargestatus, I shall recommend that Respondent offer them immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and that Respondent make them, as wellas Bright Dietz, whole for any loss of earnings they may have suffered by reason ofthe discrimination against them by paying them a sum of money equal to theamount that they would normally have earned as wages from the date of the dis-crimination to the date of reinstatement, less his net earnings 7The backpay withrespect to all six employees shall include interest at 6 percent to be computed inthe manner set forth inIsis Plumbing & Heating Co,138 NLRB 716. The Re-spondent must also be ordered to cease and desist from hereafter interrogatingemployees as to whether they have signed union cards, threatening to close theplant rather than have a union, and discharging employees in the presence ofother employees because of their union activities. In view of the nature of theunfair labor practices committed, the commission of similar and other unfair laborpractices reasonably may be anticipated.I shall therefore recommend that theRespondent be ordered to cease and desist from in any manner infringing uponthe rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.The Union is a labor organization within the meaning of the Act.3.By discriminatorily discharging Donald Rheinchenbach, Clair Swartz, BrightDietz,Elwood Dietz, WillisWeaver, and Owen Gephart, as found above, Re-spondent has engaged in and is engaging in an unfair labor practice within themeaning of Section 8(a)(3) of the Act.4.By interfering with, restraining, and coercing employees in exercising therights guaranteed them by Section 7 of the Act, including the discharge of Rhein-chenbach, Swartz, Bright Dietz, Elwood Dietz, Weaver, and Gephart for engaging inunion activities, interrogations and threats, and by discharging Elwood Dietz inthe presence of other employees because of his union activities, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a)( 1 ) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-'merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relations Act, as amended, it ishereby ordered that Respondent, Earl Latsha Lumber Co., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating employees about their union activities, threateningthem with reprisals for engaging in such activity, or discharging employees withinthe presence of other employees because of their union activities.7 F. W. WoolworthCompany,90NLRB 289. EARL LATSHA LUMBER CO.437(b)Discouraging membership in the Union or any other labor organization bydischarging or otherwise discriminating in regard to hire or tenure of employmentof any employee.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their own choosing, andto engage in other concerted activity for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action designed to effectuate the policies ofthe Act-(a)Offer Donald Rheinchenbach, Clair Swartz, Elwood Dietz, Willis Weaver,and Owen Gephart immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other privileges previouslyenjoyed, and make them whole for any loss of pay they may have suffered byreason of their discharge, in the manner set forth in the section of this Decisionentitled "The Remedy "(b)Make Bright Dietz whole for any loss of pay he may have suffered by reasonof his discharge, in the manner set forth in the section of this Decision entitled"The Remedy."(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary to analyzethe amount of backpay due under the terms of this Recommended Order.(d) Post at its operation near Harrisburg, Pennsylvania, copies of the attachednotice marked "Appendix." 8Copies of said notice, to be furnished by the RegionalDirector for Region 4 of the Board, shall, after being duly signed by Respondent,be posted immediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, where notices to employees arecustomarily posted.Respondent shall take reasonable steps to insure that suchnotices are not altered, defaced, or covered by any other material.(c)Notify the said Regional Director, in writing, within 20 days from thereceipt of this Decision, what steps Respondent has taken to comply herewith .98In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words "a Decisionand Order."O In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, In writing,within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National Labor:Relations Board, and in. order to effectuate the policies.of the National Labor Rela-tionsAct, as amended,we hereby notify our employees that-WE WILL NOT interrogate employees about employees'union activities in amanner constituting interference,restraint,and coercion in violation of Sec-tion 8(a)(1) of the Act.WE WILL NOTthreaten our employees with reprisals for engaging in unionactivity.WE WILL NOTdischarge employees within the presence of other employeesbecause of their union activities.WE WILLNOT discourage membership in any union by discharging or other-wise discriminating in regard to hire or tenure of employment of any employee.WE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activity for the purposeof collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities.WE WILL offer Elwood Dietz,Donald Rheinchenbach,Clair Swartz,WillisWeaver,and Owen Gephart immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their seniority or 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDother privileges,and make them whole for any loss of pay they may havesuffered by reason of their discharge,together with interest at the rate of6 percent.WE WILLmake Bright Dietz whole for any loss of pay he may have suf-fered by reason of his discharge,together with interest at the rate of 6 percent.All our employees are free to become or remain members of any labor organi-zation.EARL LATSHA LUMBER CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-We will notify Donald Rheinchenbach, Clair Swartz, Elwood Dietz, WillisWeaver, and Owen Gephart if serving in the O.rmed Forces of the United Statesof their right to full reinvestment upon application in accordance with the SelectiveServiceAct and the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612.Neuhoff Bros.,Packers, Inc.andUnited Packinghouse,Food andAlliedWorkers of America,AFL-CIO.Case No. 16-CA-2322.August 12,1965DECISION AND ORDEROn June 17, 1965, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, granting the motion of theGeneral Counsel for judgment on the pleadings, canceling the hearingscheduled herein, finding the Respondent had engaged in and wasengaging in certain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, as amended,theNational Labor Relations Board has delegated its powers inconnection with this case to a three-member panel [Chairman McCul-loch and Members Fanning and Brown].The Board has considered the Trial Examiner's Decision, the excep-tions, the brief, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examinerwith the additions indicated below'Respondent contendsthat the bargaining unit improperlyexcludescertain employeecategories and is therefore Inappropriate.As thatissue was consideredand fully litigatedIn the representation proceeding,Respondent is precluded,under establishedBoard policy,from relitigating this matter in the unfairlabor practicecase, and we hereby find theunit setforthin the Trial Examiner'sDecision to constitutethe appropriateunit forpurposes of collective bargaining herein.154 NLRB No. 40.